50 F.3d 5
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter X. CUNNINGHAM, Plaintiff-Appellant,v.George ALLEN, Governor;  Linda R. Pitman, Defendants-Appellees.
No. 95-6022.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 22, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-94-1456-AM)
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Peter X. Cunningham appeals the dismissal without prejudice of his complaint filed pursuant to 42 U.S.C. Sec. 1983 (1988).  The district court dismissed Cunningham's complaint for failure to state a cognizable section 1983 claim.  Because Cunningham may be able to save this action by amending his complaint,* the order which Cunningham seeks to appeal is not an appealable final order.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Accordingly, we dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We note that Cunningham can save this action by amending his complaint to include allegations of specific harm.  See Strader v. Troy, 571 F.2d 1263 (4th Cir.1978)